internal_revenue_service number release date index number ------------------------------------ ----------------------------------------------- -------------------------------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no -------------- ---------------------------------------------------- telephone number --------------------- refer reply to cc psi b01 plr-144246-12 date date legend x --------------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------- -------------------------------------------------------------- state ------------------- corporation ----------------------------------------------------------- ----------------------------- ----------------------- shareholder a ------------------------------------------------------------- shareholder b ----------------------- ------------------------------------------------------------- d1 d2 d3 d4 ------------------------- ------------------------- --------------------------- ------------------- plr-144246-12 d5 --------------------- dear ------------- this responds to a letter dated date and subsequent correspondence submitted on behalf of x requesting a ruling under sec_1361 of the internal_revenue_code facts according to the information submitted x was formed on d2 under state x timely filed form_2553 to make an election to be treated as an s_corporation after d2 and on or before the 15th day of the third month of its first taxable_year beginning d2 x intended to make its s election effective d2 but a recent review of its books_and_records has indicated that x’s form_2553 may have instead listed a desired effective date of d1 which precedes the date of x’s formation on d2 by several days x has always treated itself as having been an s_corporation since its formation on d2 x represents that x was formed to effect a split-off under sec_355 a divisive_reorganization under sec_368 for a transitory period from d2 to d3 x was wholly owned by corporation the split-off occurred on d3 at which time x became wholly owned by shareholder a x corporation and shareholder a all treated shareholder a as the sole owner of x for its entire first taxable_year beginning d2 as part of a recent internal investigation x has just discovered several instances in which its share register and general ledger were not properly maintained or followed these errors resulted in several discrepancies including disproportionate distributions x represents that these discrepancies and disproportionate distributions were not intentional and x represents it will make remedial distributions to correct the effect of the disproportionate distributions as a result of the remedial distributions each shareholder of x will have received aggregate distributions that are pro_rata and in accordance with share ownership x represents that under state law all of x’s stock have identical rights to distribution and liquidation proceeds no provision in x’s articles of incorporation bylaws or any other governing instruments altered those rights x further represents that there is no agreement written or oral that any shareholder would be entitled to a preference regarding x’s distribution or liquidation proceeds on d4 x redeemed stock owned by shareholder b under the terms of the redemption agreement shareholder b’s shares were redeemed in exchange for cash plr-144246-12 and a promissory note from x secured_by a security_interest in stock of x if x defaulted on its promissory note shareholder b would have had the right to cause x to issue shares of stock to shareholder b x made final payment under the promissory note on d5 x did not intend for the shares subject_to the security_interest to be treated as issued or outstanding for federal tax purposes shareholder b received no distributions or allocations of income gain loss deduction or credit with respect to the stock in which shareholder b held a security_interest x represents that in entering into the arrangement with shareholder b it did not have a principal purpose of circumventing the rights to distribution or liquidation proceeds conferred by the outstanding shares of stock or of circumventing the limitation on eligible shareholders x represents it did not intend to create a second class of stock or to terminate x’s s_corporation_election and that the circumstances resulting in the possible termination of the election were not motivated by tax_avoidance or retroactive planning x seeks a ruling that if its s_corporation_election on form_2553 listed a desired effective date of d1 it will nonetheless be treated as having made its s election effective d2 additionally x seeks a ruling that corporation’s transitory ownership of x from d2 to d3 as part of the reorganization under sec_368 will not cause x to have an ineligible shareholder for any portion of its first taxable_year under sec_1361 and will not in itself render x ineligible to elect to be an s_corporation for its first taxable_year x also seeks a ruling that the discrepancies and disproportionate distributions resulting from the inadvertent failure to properly maintain and follow its share register and general ledger will not constitute issuance of a second class of stock which would jeopardize x’s s_corporation status under sec_1361 additionally x seeks a ruling that shareholder b’s security_interest in stock of x will not constitute a second class of stock law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect sec_1362 provides that an s_corporation_election may be made by a small_business_corporation for any taxable_year at any time during the preceding_taxable_year or at any time during the taxable_year and on or before the 15th day of the third month of the taxable_year sec_1_1362-6 of the income_tax regulations provides that a small_business_corporation makes an election to be an s_corporation by filing a completed form_2553 sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in subsection c or an organization described in subsection c who is not an individual c have a nonresident_alien as a shareholder and d have more plr-144246-12 than class of stock sec_1362 provides in part that if an s_corporation_election is made for any taxable_year during such year and on or before the 15th day of the third month of such year but on one or more days in such taxable_year before the day on which the election was made the corporation did not meet the requirements of sec_1361 then such election shall be treated as made for the following taxable_year sec_1_1361-1 provides that except as provided in sec_1_1361-1 relating to instruments obligations or arrangements treated as a second class of stock a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds differences in voting rights among shares of stock of a corporation are disregarded in determining whether a corporation has more than one class of stock sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical rights to liquidation and distribution proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements collectively the governing provisions a commercial contractual agreement such as a lease employment agreement or loan agreement is not a binding agreement relating to distribution and liquidation proceeds and thus is not a governing provision unless a principal purpose of the agreement is to circumvent the one class of stock requirement although a corporation is not treated as having more than one class of stock so long as the governing provisions provide for identical distribution and liquidation rights any distributions including actual constructive or deemed distributions that differ in timing or amount are to be given appropriate tax effect in accordance with the facts and circumstances in sec_1_1361-1 example distributions that differ in timing s a corporation has two equal shareholders a and b under s's bylaws a and b are entitled to equal distributions s distributes dollar_figure to a in the current_year but does not distribute dollar_figure to b until one year later the circumstances indicate that the difference in timing did not occur by a binding agreement relating to distribution or liquidation proceeds the example concludes that under sec_1_1361-1 the difference in timing of the distributions to a and b does not cause s to be treated as having more than one class of stock however sec_7872 or other recharacterization principles may apply to determine the appropriate tax consequences sec_1_1361-1 provides that subject_to certain exceptions not relevant here instruments obligations or arrangements are not treated as a second class of stock unless they are described in sec_1_1361-1 or iii sec_1_1361-1 provides subject_to certain exceptions not relevant here that any instrument obligation or arrangement issued by a corporation other than outstanding shares of stock described in sec_1_1361-1 regardless of whether designated as debt is treated as a second class of stock of the corporation if the instrument obligation or arrangement constitutes equity or otherwise results in plr-144246-12 the holder being treated as the owner of stock under general principles of federal tax law and a principal purpose of issuing or entering into the instrument obligation or arrangement is to circumvent the rights to distribution or liquidation proceeds conferred by the outstanding shares of stock or to circumvent the limitation on eligible shareholders contained in sec_1_1361-1 sec_1 l iii provides rules for when a call option warrant or similar instrument issued by a corporation is treated as a second class of stock conclusion based solely on the facts submitted and representation made we conclude that x’s s_corporation_election is effective d2 furthermore we conclude that corporation’s transitory ownership of x from d2 to d3 as part of the reorganization under sec_368 will not cause x to have an ineligible shareholder for any portion of its first taxable_year under sec_1361 and will not in itself render x ineligible to elect to be an s_corporation for its first taxable_year if x otherwise meets the requirements of a small_business_corporation under sec_1361 x is eligible to elect to be an s_corporation under sec_1362 for its first taxable_year additionally we conclude that because x has identical distribution and liquidation rights under its governing provisions the disproportionate distributions made by x and the difference in timing between x’s disproportionate distributions and the corrective distributions to its shareholders do not cause x to be treated as having more than one class of stock for purposes of sec_1361 however x’s disproportionate and corrective distributions to its shareholders must be given appropriate tax effect under these circumstances we conclude that x’s s_corporation_election did not terminate because of the disproportionate and corrective distributions this ruling is contingent upon x making corrective distributions so that each shareholder has received distributions proportionate to their interests in x from d2 and thereafter within days of the date of this letter failure to make such corrective distributions will render this ruling void furthermore we conclude that shareholder b’s security_interest in stock of x from d4 to d5 does not cause x to be treated as having more than one class of stock for purposes of sec_1361 and x’s s_corporation_election did not terminate because of the security_interest therefore x will be treated as continuing to be an s_corporation from d2 provided that x’s s_corporation_election was otherwise valid and that x’s s_corporation_election is not otherwise terminated under sec_1362 except as expressly provided herein no opinion is expressed or implied as to the federal tax consequences of the facts described above under any other provision of the code in particular no opinion is expressed as to whether x is an s_corporation for plr-144246-12 federal tax purposes this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter will be sent to x’s authorized representative sincerely david r haglund david r haglund chief branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
